Case 2:18-cv-01600-MKB-JO Document 140 Filed 09/09/19 Page 1 of 2 PageID #: 1365



                                       Anthony J. DellUniversita
                                              56 Hasten Avenue
                                       North Babylon, NY 11703


                                                                      September 6,2019



 Hon. Magistrate Judge James Orenstein
 Eastern District of New York
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201


        RE:     Stevens Baldo Eighty,PLLC v. Anthony J. DellUniversita et al.-
                 Civil Action No.: 2:18-cv-1600


        RE:     Application for stay

 Judge Orenstein:

         I have filed a pro se notice of appearance in the action reference above. I am filing this
 letter as an application to temporarily stay proceedings against me due to my recent medical
 issues. I have attached a recent letter from my treating physician. I am currently home since
 August 16, 2019,just about two full months from my first stroke on June 16, 2019.

         I wish to resolve this legal matter, unfortunately I am not able to competently and
 adequately defend the allegation or comprehend what exactly is going on, has taken place or will
 occur. I am working toward a recovery and will notify the court with a letter from my physician
 once I am cleared to resume normal life activities.

         I apologize for the inconvenience to the court and all other parties. Thank you. I have
 notified all the partier and/or the respective attorneys for each.


                                                                       Sincerely


                     uRi Is (1^          II           Dl^
                                                                                   . DellUniversita



                         L
                        RO
Case 2:18-cv-01600-MKB-JO Document 140 Filed 09/09/19 Page 2 of 2 PageID #: 1366



 To:   Kenneth Walsh- plaintiffs' attorney
       100 S. Bedford Road
       3^^ Hoor
       Mt. Kisco, NY 10549

       Moritt Hock & Hamroff LLP
       400 Garden City Plaza
       Garden City, NY 11530
       Attorney for Paul A. Delluniversita, Kelly Walsh-DellUniversita, and Gail A.
       DellUniversita


       Anthony P. DellUniversita
       2 W.Main Street
       Suite SE3A
       Bay Shore, NY 11706
       Pro se defendant
